Exhibit 10.5

EXECUTION VERSION

FORBEARANCE WITH RESPECT TO MSFTA

This Forbearance with respect to MSFTA, dated as of the Effective Date (as
defined below) (this “Forbearance”), is entered into DITECH FINANCIAL LLC
(“Ditech”) and NOMURA SECURITIES INTERNATIONAL, INC. (“Nomura”).

RECITALS

WHEREAS, Ditech and Nomura are parties to that certain Master Securities Forward
Transaction Agreement, dated as of May 20, 2013, between Nomura and Ditech, as
amended, restated, supplemented or otherwise modified as of the Effective Date
(the “MSFTA”);

WHEREAS, Ditech may file a petition to commence a case under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of New York (to the extent commenced on or prior to February 11, 2019, the
“Specified Proceeding,” and the date of such filing commencing the Specified
Proceeding, the “Petition Date”); the Specified Proceeding, together with any
other default, event of default, notice of default, acceleration event or
similar event under instruments governing Indebtedness or other contracts of
Ditech or any of its Affiliates solely resulting from the foregoing, the
“Specified Events” ; and

WHEREAS, the parties hereto have agreed to enter into this Forbearance subject
to and on the terms set forth herein. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the MSFTA.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Forbearances.

(a) Nomura acknowledges and agrees that as of the Effective Date (as defined
below) and until the termination of this Forbearance pursuant to Section 3, and
notwithstanding anything to the contrary in the MSFTA (but subject to Sections
1(b), 3 and 4 hereof):

(i) it shall not foreclose on property, liquidate collateral, or otherwise
commence the exercise of remedies with respect to any property, funds, or
collateral held or owned pursuant to the MSFTA, solely based upon any Specified
Event; and

(ii) it shall not close-out any Transactions (as defined in the MSFTA) with
Ditech that would otherwise remain outstanding under the MSFTA (as modified by
the terms of this Forbearance), solely based upon any Specified Event.

(b) Notwithstanding anything to the contrary herein, from and after the
Effective Date and until the termination of this Forbearance pursuant to
Section 3, the parties under the MSFTA shall not enter into any Transaction (as
defined in the MSFTA) under the MSFTA.



--------------------------------------------------------------------------------

Section 2. Conditions to Effectiveness of Forbearance. This Forbearance shall
become effective as of 11:59 p.m. (EST) on February 8, 2019 (the “Effective
Date”) upon the Buyers having received this Forbearance executed and delivered
by the parties hereto.

Section 3. Termination. This Forbearance shall terminate and the waivers herein
shall be void, in each case, automatically, immediately and without further
action upon the earliest to occur of the following, it being expressly agreed
that the effect of such termination will be to permit Nomura to exercise any
rights, remedies, powers and privileges it may have immediately:

(a) 11:59 p.m. (EST) on February 11, 2019, if the Petition Date has not occurred
on or prior to such time;

(b) 11:59 pm (EST) on the fifth (5th) Business Day following the Petition Date;
or

(c) the failure to the file by 11:59 p.m. (EST) on the Petition Date a motion (a
“DIP Motion”) with the United States Bankruptcy Court for the Southern District
of New York seeking entry of an interim DIP financing and cash collateral order
in form and substance agreed to by Ditech and Nomura in connection with the
Specified Proceeding;

provided that Sections 4, 6, 7, and 8, shall survive, notwithstanding such
termination.

Section 4. Reservation of Rights; Effect and Construction of Agreement.

(a) Except as expressly provided for in Section 1 of this Forbearance, (i) the
MSFTA shall continue to be, and shall remain, in full force and effect in
accordance with its terms, (ii) nothing in this Forbearance and no delay or
failure of Nomura in exercising (or any single or partial exercise of) any
right, remedy, power or privilege pursuant to the MSFTA should, or shall, be
construed as a waiver of, or otherwise preclude any other or further exercise
of, any of its rights, remedies, powers or privileges under the MSFTA, and
(iii) Nomura reserves, and has not waived, its rights to exercise, in its sole
discretion, any or all of its rights, remedies, powers and privileges under the
MSFTA.

(b) This Forbearance shall not be construed to impair the validity, perfection,
or priority of any lien, encumbrance or security interest securing any
obligations under the MSFTA. Except to the extent expressly provided in
Section 1, the terms and conditions of the MSFTA shall remain unchanged and in
full force and effect, and Nomura expressly reserves the right to require strict
compliance with the terms of the MSFTA. Each party hereto acknowledges that the
terms of this Forbearance shall not constitute a course of dealing among any of
the persons or entities party hereto. The forbearance set forth in Section 1
shall be limited precisely as written and relate solely to the Specified
Proceeding in the manner and to the extent described in Section 1.

(c) In entering into this Forbearance, Ditech acknowledges that it is relying on
no statement, representation, warranty, covenant, or agreement of any kind made
by Nomura, except for the agreements of Nomura expressly set forth herein.

(d) This Forbearance constitutes the entire agreement between the parties hereto
relating to the subject matter hereof, and supersedes any prior oral or written
proposals, negotiations, agreements, and understandings relating to such subject
matter.

 

- 2 -



--------------------------------------------------------------------------------

(e) This Forbearance does not constitute an acknowledgement by Ditech or any of
their Affiliates that the Specified Events will occur or would result in a
default, event of default, acceleration event, amortization event or other
similar event under the MSFTA, and Ditech reserves all of its rights under the
MSFTA in connection therewith.

Section 5. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Forbearance by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law; Jurisdiction; Waiver of Jury Trial.

(a) THIS FORBEARANCE, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS
FORBEARANCE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CHOICE
OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

Section 7. Headings. The headings of this Forbearance are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Benefit of Agreement. This Forbearance shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, their
respective successors and permitted assigns. No other Person shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Forbearance.

[Remainder of page intentionally left blank.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be
executed and delivered by their respective duly authorized signatories as of the
date first above written.

 

NOMURA SECURITIES INTERNATIONAL, INC. By:  

/s/ Vincent Primiano

  Name: Vincent Primiano   Title: Managing Director DITECH FINANCIAL LLC By:  

/s/ Joanna Colaneri

  Name: Joanna Colaneri   Title: Senior Vice President and Treasurer

[SIGNATURE PAGE TO FORBEARANCE]